11 F.3d 1069
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rahul GUPTA, Petitioner,v.ENVIRONMENTAL PROTECTION AGENCY, Respondent.
No. 93-3362.
United States Court of Appeals, Federal Circuit.
Oct. 8, 1993.

Before ARCHER Circuit Judge, SMITH, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
Rahul Gupta appeals the decision of the Merit Systems Protection Board, No. NY0752920570-I-1, which became final on April 19, 1993, dismissing the appeal of his resignation from his position as Environmental Scientist with the Environmental Protection Agency.  We affirm.


2
Gupta argues the AJ erroneously found that he failed to show that his resignation was coerced by the agency and therefore involuntary.  The AJ's findings, which were clearly explained in his opinion, were based almost entirely on the testimony of Gupta and the agency's witnesses.  Such credibility determinations are "virtually unreviewable,"  Hambsch v. Department of the Treasury, 796 F.2d 430, 436 (Fed.Cir.1986), and the AJ's decision was not arbitrary or capricious, was supported by substantial evidence and was issued in accordance with applicable provisions of the law.  See 5 U.S.C. Sec. 7703(c) (1988).